DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites “the laser beam substantially perpendicular to the solid plate” at lines 1-2. The term “substantially perpendicular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, the specification does not define or supply some standard for the term “substantially perpendicular”, therefore applicant has not disclosed a range of acceptable deviation or how one of ordinary skill in the art would understand what amount of deviation is acceptable. 
 	Claim 4 recites “the laser beam substantially perpendicular to the at least one contact zone(s)” at lines 1-2. The term “substantially perpendicular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, the specification does not define or supply some standard for the term “substantially perpendicular”, therefore applicant has not disclosed a range of acceptable deviation or how one of ordinary skill in the art would understand what amount of deviation is acceptable. 
 	
 

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1, 3-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter AAPA) in view of Frausto et al. (US H000158 H).
 	Regarding claim 1, AAPA discloses “a method of welding between two metallic plates” (figs.1-2 (Prior Art) and para.0005-0036, in particular para.0022, i.e., metal plates 2, 3), comprising:
 	(a) “fitting a solid plate” (fig.2, 9) between said laser (fig.2, L) and “at least one contact zone” (fig.2, 4) between “the metallic plates” (fig.2, 2 and 3) to be welded” (para.0031, i.e., As can be seen in FIG. 2, plate 9 is provided with a plurality of through openings 90 to allow access of the beam F of the laser L in order to provide a continuous or spot weld seam in the required joint zones 4): 
 	(a1) “inerting of the at least one contact zone via a neutral gas” (fig.2, Inerting. Examiner noted that “inerting” refers to the introduction of an inert gas. See para.0035, i.e., inerting gas); 
 	 	wherein “the neutral gas circulates in channels” (annotated fig.2) delimited by the at least one contact zone between the metallic plates” (the at least one contact zone 4 between the metallic plates 2 and 3); 
 	(a2) “exerting pressure on the two metallic plates to apply them against one another in the at least one contact zone to be welded, wherein the application pressure is exerted by the solid plate directly in contact with one of the two metallic plates to be welded” (para.0027, i.e., Encapsulation of these plates may be done in various ways: external pressure plates are commonly used for forming a kind of vice on either side of the sheets, or a negative pressure is generated to clamp the sheets together and hold them physically and para.0028, i.e., FIG. 2 shows laser welding L with encapsulation of the sheets 2, 3 by means of pressure plates 8, 9 and para.0030, i.e., The top plate 9 will sandwich sheets 2, 3 with a pressure for maintaining a contact force between the surfaces of the sheets at the level where the joints 4 are to be produced); and 
 	(b) “emission of a laser beam, through the solid plate, to perform welding of the metallic plates in the metallic plates in the at least one contact zone” (fig.2 shows the laser beam through the opening of the solid plate 9 to perform welding of the metallic plates in at least one contact zone 4).
 	AAPA is silent regarding the material of a solid plate, configured to be transparent at least one emission wavelength of a laser beam (F) emitted by a laser (L).
 	Frausto et al. teaches “a solid plate, configured to be transparent at least one emission wavelength of a laser beam (F) emitted by a laser (L)” (col.2 at lines 40-65, i.e., cover means is a rigid, … substantially transparent to laser beam energy … silica or quartz transparent materials). AAPA teaches a laser welding process. Frausto et al. teaches a laser welding process. It would have been obvious to someone having ordinary skill in the art, at the time the invention was made to modify AAPA with Frausto et al., by replacing AAPA’s material of a pressure/solid plate according to Frausto et al.’s  pressure plate material 4, to hold the workpiece (col.3 at lines 40-47) as taught by Frausto et al. 
 	Regarding claim 3, modified AAPA discloses “the emission (b) is carried out with the laser beam substantially perpendicular to the solid plate” (AAPA, i.e., fig.2 shows the laser beam F substantially perpendicular to at least a portion of the transparent plate3).
 	Regarding claim 4, modified AAPA discloses “the emission (b) is carried out with the laser beam substantially perpendicular to the at least one contact zone(s) to be welded” (AAPA, i.e., fig.2 shows the laser beam F substantially perpendicular to the contact zone(s) 4 to be welded) or to the sintering zone(s).
 	Regarding claim 9, Kawamoto et al. discloses “a method of making bipolar plates suitable for fuel cells” (AAPA, para.0011, i.e., the plates of PEMFCs are generally called “bipolar plates” and para.0022, i.e., fig.1 shows a bipolar plate), comprising: implementing the method according to claim 1” (modified AAPA teaches all the features of claim limitations as set forth in claim 1 above).





 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter AAPA) in view of Frausto et al. (US H000158 H) as applied in claims 1, 3-4 and 9, and further view of Nakamae (US 2010/0270275).
 	Regarding claim 2, modified AAPA discloses all the features of claim limitations as set forth above except for wherein the neutral gas is argon and/or nitrogen.
 	Nakamae teaches “wherein the neutral gas is argon and/or nitrogen” (para.0026, i.e., s shown in FIG. 3A, the core 11 and the electrode 21 that are in contact with each other (FIG. 1) are placed within a container 100, and the nitrogen gas (or oxygen gas) is injected into this container 100. In addition, by radiating the laser beam while rolling the core 11 on the electrode 21. Para.0029, i.e., the laser beam is preferably radiated under a nitrogen atmosphere. This suggest that the workpieces are placed in the nitrogen gas filled container then radiating the laser beam to the workpiece). AAPA teaches a laser processing for workpieces. Nakamae teaches a laser processing for workpieces. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify AAPA with Nakamae, by replacing AAPA’s inert gas with the Nakamae’s inert gas, for the same purpose of inhibiting the oxidation of the workpieces. MPEP 2144.06. 
 	

 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter AAPA) in view of Frausto et al. (US H000158 H) as applied in claims 1, 3-4 and 9, and further view of Seita (US 2008/0093348).
 	Regarding claim 5, modified AAPA discloses all the features of claim limitation as set forth above except for material used for the solid plate employed is selected from the following materials: glass, polymer, transparent ceramic, and/or ytterbium-doped scandium oxide to limit absorption.
 	Modified AAPA is silent regarding the material used for the solid plate is selected from the following materials: glass, polymer, transparent ceramic, and/or ytterbium-doped scandium oxide to limit absorption.
 	Seita teaches “the material used for the transparent plate employed is selected from the following materials: glass” (para.0046, i.e., glass lenses), polymer, transparent ceramic, and/or ytterbium-doped scandium oxide to limit absorption. Seita teaches a laser processing for workpieces. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify AAPA with Seita, by replacing AAPA’s transparent plate material with Seita transparent plate made of glass, to enhance the optical performance (para.0046) as taught by Seita. 



Response to Arguments
 	Applicant's arguments filed on 06/07/2022 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “35 USC 112b … claim 1 is amended to specify … Claims 3-4 are rejected … applicant respectfully disagrees. MPEP 2173.05 (b) … in the present application, the specification recites … the laser L is oriented perpendicular to the transparent plate 10” on page 5 of remark. 
 	In response, the amendment to claims overcome most of 35 USC 112b rejections except for “substantially perpendicular”. Applicant pointed to the MPEP 2173.05b which suggest that the terms of degree may not be precise does not automatically render the claim indefinite. Examiner agreed that the terms of degree may not be precise does not automatically render the claim indefinite. However, the term “substantially perpendicular" is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, the specification does not define or supply some standard for the term “substantially perpendicular”, therefore applicant has not disclosed a range of acceptable deviation or how one of ordinary skill in the art would understand what amount of deviation is acceptable. Examiner suggest to delete “substantially” to be consistent with the specification. Thus, 35 USC 112 is maintained for claims 3-4.
 	(2) Applicant argues “35 USC 101 … claims 9 is amended … claim 10 is canceled” on pages 6 of remark.
 	In response, the amendment to claims overcome 35 USC 101. Thus, 35 USC 101 rejections have been withdrawn. 
 	(3) Applicant argues “35 USC 102 … 35 USC 103 …” on pages 6-8.
 	In response, the amendment to claims overcome prior rejections. However, examiner has introduced further references in current rejection.



Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761